Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 was compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 17, 24, 25 are objected to because of the following informalities: 

The word “..analysing..” should be changed to “..analyzing..”.

Claims 9, 10, 13, 14 are objected to because of the following informalities:
 	The word “..centre..” should be changed to “..center..”.

Claim 16 is objected to because of the following informalities:
 	The word “..minimise..” should be changed to “..minimize..”.

Claim 35 is objected to because of the following informalities:
 	The word “..prioritise..” should be changed to “..prioritize..”.

Claims 1-35 are objected to because of the following informalities:
 	The dependent Claims ending with semicolon “;” should be changed to comma “..’..”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 and 22-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frieder et al. (US 2018/0146447 A1) hereinafter Frieder.
Regarding Claim 1, Frieder teaches a method for configuring a field of view of a digital media frame (Para.0044 and 066; proper viewing angle of image); the method comprising analyzing a digital image to identify at least one first portion of the digital image having a first predetermined characteristic (Para.0011, 0044 and 0066; viewing angle, brightness or location or face recognition); determining an optimum location within the field of view (Para.0044 and 0066; “depending on the distance and angle of the viewer, the size of the image can be enlarged, possibly focusing on the center or content rich area of the picture”); and positioning the identified at least one first portion of the digital image within the optimum location (Para.0044 and 0066; better viewing or focusing on the center or content rich area of the picture).

Regarding Claim 2, Frieder teaches a method of claim 1; wherein in at least one display mode of the digital media frame at least one second portion of the digital image is located outside the field of view (Para.0044; photograph in full scope or side by side one or more others).

Regarding Claim 3, Frieder teaches a method of claim 2; further comprising cropping the at least one second portion while retaining the at least one first portion (Para.0065-0066; keeping some portion of image and cropping other portions).

Regarding Claim 4, Frieder teaches a method of claim 1; further comprising applying an image processing algorithm to the digital image to identify the first predetermined characteristic (Para.0047, 0065-0066; face recognition can be one the predetermined characteristic).

Regarding Claim 5, Frieder teaches a method of claim 4; wherein the image processing algorithm is configured for facial detection (Para.0047, 0065-0066; face recognition software used for facial detection).

Regarding Claim 6, Frieder teaches a method of claim 5; wherein the first predetermined characteristic comprises facial data (Para.0047, 0065-0066; face recognition uses facial data).

Regarding Claim 7, Frieder teaches a method of claim 6; wherein the facial data comprises at least one of eyes, mouth, hair, ears, and nose (Para.0047 and 0049; face recognition including the face expression).

Regarding Claim 8, Frieder teaches a method of claim 1; wherein the optimum location is selected with respect to at least one set of coordinates within the field of view (Para.0044 and 0066; focusing on the center or content rich area of the picture is the optimum location selected within field of view).

Regarding Claim 9, Frieder teaches a method of claim 8; wherein the at least one set of coordinates corresponds to the centre of the field of view (Para.0044 and 0066; focusing on the center or content rich area of the picture is the set of coordinates within field of view).

Regarding Claim 10, Frieder teaches a method of claim 9; wherein the at least first portion is positioned with respect to the centre of the field of view (Para.0044 and 0066; focusing on the center or content rich area of the picture is the first portion within field of view).

Regarding Claim 11, Frieder teaches a method of claim 1, further comprising applying at least one predefined display protocol (Para.0041; fig.1; automatically display).

Regarding Claim 12, Frieder teaches a method of claim 11; wherein the at least one predefined display protocol comprises a group protocol wherein a plurality of faces are identified in a digital image (Para.0047, 0065-0066; face recognition); and the optimum position is selected with respect to the identified plurality of faces (Para.0047, 0065-0066; proper positioning of picture face recognition).

Regarding Claim 13, Frieder teaches a method of claim 12; wherein a centre of the group of faces is identified and the photograph is displayed such that the centre of the group of faces corresponding to the centre of the field of view (Para.0047, 0065-0066; face recognition for more than one person and displayed and align faces in the center).


Regarding Claim 14, Frieder teaches a method of claim 13; wherein the centre of the group of faces is identified using a triangulation technique (Para.0047, 0050; 0065-0066; face recognition and setting criteria for selection of photographs with three people).

Regarding Claim 15, Frieder teaches a method as claimed in claim 11; wherein the at least one predefined display protocol provides instructions for displaying a series of photographs on tile spaces within the field of view (fig.1; Para.0011; automatically scaling or realigning photos on the display which is a rectangular space).

Regarding Claim 16, Frieder teaches a method as claimed in claim 15; wherein two or more photographs are displayed on the tile spaces without overlapping a portion of one photograph containing facial data with a portion of another photograph to minimise the occlusion of faces (Para.0047, 0065-0066; automatically scaling or realigning photos on the display using face recognition).

Regarding Claim 17, Frieder teaches a digital media frame (fig.1) comprising: a processor (para.0090; processor); a visual display screen (fig.1; display); memory comprising instructions which (Para.0090; recording medium), when executed (Para.0090), cause the processor to analyse a digital image to identify at least one first portion of the digital image having a first predetermined characteristic (Para.0011, 0044 and 0066; viewing angle, brightness or location or face recognition); determine an optimum location within the field of view (Para.0044 and 0066; “depending on the distance and angle of the viewer, the size of the image can be enlarged, possibly focusing on the center or content rich area of the picture”); and position the identified at least one first portion of the digital image within the optimum location (Para.0044 and 0066; better viewing or focusing on the center or content rich area of the picture).

Regarding Claim 22, Frieder teaches the digital media frame of claim 17; wherein the processor is configured to apply an image processing algorithm to the digital image to identify the first predetermined characteristic (Para.0047, 0065-0066; face recognition can be one the predetermined characteristic).

Regarding Claim 23, Frieder teaches the digital media frame of claim 22; wherein the image processing algorithm is configured for facial detection (Para.0047, 0065-0066; processing face recognition).

Regarding Claim 24, Frieder teaches a networked device (fig.1) comprising: a communication module (Para.0090; network interfaces); a processor (Para.0090; processor); a visual display screen (fig.1); memory comprising instructions which (Para.0090; recording medium), when executed, cause the processor to analyse a digital image to identify at least one first portion of the digital image having a first predetermined characteristic (Para.0011, 0044 and 0066; viewing angle, brightness or location or face recognition); determine an optimum location within the field of view (Para.0044 and 0066; “depending on the distance and angle of the viewer, the size of the image can be enlarged, possibly focusing on the center or content rich area of the picture”); and position the identified at least one first portion of the digital image within the optimum location (Para.0044 and 0066; better viewing or focusing on the center or content rich area of the picture).

Regarding Claim 25, Frieder teaches a computer program product configuring a field of view on a digital media frame (Para.0044 and 066; proper viewing angle of image), the computer program product disposed on a non-transitory computer readable medium (Para.0090), the computer program product including computer program instructions that, when executed, cause a computer to carry out the steps of: analysing a digital image to identify at least one first portion of the digital image having a first predetermined characteristic (Para.0011, 0044 and 0066; viewing angle, brightness or location or face recognition); determining an optimum location within the field of view (Para.0044 and 0066; “depending on the distance and angle of the viewer, the size of the image can be enlarged, possibly focusing on the center or content rich area of the picture”); and positioning the identified at least one first portion of the digital image within the optimum location (Para.0044 and 0066; better viewing or focusing on the center or content rich area of the picture).

Regarding Claim 26, Frieder teaches a digital media frame platform (fig.1) comprising: an image processing module provided on a cloud (Para.0089; cloud computing servers) for identifying at least one first portion of a uploaded digital image having a predetermined characteristic (Para.0011, 0044 and 0066; viewing angle, brightness or location or face recognition); a placement calculation module provided on the cloud for determining an optimum location within a field of view (Para.0044 and 0066; “depending on the distance and angle of the viewer, the size of the image can be enlarged, possibly focusing on the center or content rich area of the picture”); wherein the placement calculation module is in communication with a digital media frame for controlling a visual display of the digital media frame such that the identified at least one first portion of the digital image is positioned within the optimum location (Para.0044 and 0066; better viewing or focusing on the center or content rich area of the picture).

Regarding Claim 27, Frieder teaches the digital media frame platform as claimed in claim 26 wherein the identified predetermined characteristics are stored as characteristic metadata on the cloud and is accessible by the placement calculation module for calculating the optimum location (Para.0050 and 0089; views metadata stored in server computer).

Regarding Claim 28, Frieder teaches a digital media frame platform as claimed in claim 26; wherein the placement calculation module is configured to identify setup information of the digital media frame (Para.0054; photos are automatically downloaded from could or server 26).

Regarding Claim 29, Frieder teaches a digital media frame platform as claimed in claim 28; wherein the placement calculation module communicates with the digital media frame for extracting setup information stored locally on the digital media frame (Para.0054-0055 and 0057; digital display 22 communicates with server for extracting setup information for automatically portray images).

Regarding Claim 30, Frieder teaches a digital media frame platform as claimed in claim 29; wherein the setup information is stored on the cloud as setup metadata and is accessible by the placement calculation module for calculating the optimum location (Para.0044 and 0066; focusing on the center or content rich area of the picture is the optimum location selected within field of view0.

Regarding Claim 31, Frieder teaches a digital media frame platform as claimed in claim 30; wherein a user interface allows a user to select display preferences which are stored as user feedback metadata and stored on the cloud; the user feedback metadata is accessible by the placement calculation module for calculating the optimum location (Para.0044 and 0066; focusing on the center or content rich area of the picture is the optimum location selected within field of view).

Regarding Claim 32, Frieder teaches a digital media frame platform as claimed in claim 26; wherein the image analysis module is configured to identify night scene characteristics (Para.0051; nightlight mode).

Regarding Claim 33, Frieder teaches a digital media frame platform as claimed in claim 26; wherein the placement calculation module is configured to determine external environmental factors obtained from the setup information of the digital media frame (Para.0044; detecting frame environment or environment brightness).

Regarding Claim 34, Frieder teaches a digital media frame platform as claimed in claim 33; wherein the external environmental factors comprises room light level data (Para.0044; detecting frame environment or environment brightness which is the light intensity).

Regarding Claim 35, Frieder teaches a digital media frame platform as claimed in claim 34; wherein the placement calculation module is configured to prioritise the display of image data containing a night scene over image data containing a daytime scene or vice versa based on the room light level data (Para.0044 and 0051; setting based on the frame environment or environment brightness which is the light intensity for daytime or night time light level).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Frieder in view of manzari et al. (US 10645294 A1) hereinafter Manzari.
Regarding Claim 18, Frieder teaches the digital media frame of claim 17; wherein 

Frieder does not teach the digital media frame comprises at least two display modes.
	
Manzari teaches the digital media frame comprises at least two display modes (fig.2; col.48; line 5-25; portable multi-function device 100 with landscape mode and portrait mode).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frieder to include teach the digital media frame comprises at least two display modes as taught by Manzari to improve displaying images (see background).

Regarding Claim 19, Frieder in view of Manzari teach the digital media frame of claim 18; wherein one of the display modes is a portrait mode and the other one is a landscape mode (Manzari: fig.2; col.48; line 5-25; landscape mode and portrait mode).

Regarding Claim 20, Frieder in view of Manzari teach the digital media frame of claim 19; wherein in the landscape mode at least one second portion of the digital image is located outside the field of view (Manzari: fig.2; portable multi-function device 100 with landscape mode changes the field of view).

Regarding Claim 21, Frieder in view of Manzari teach the digital media frame of claim 20; wherein the at least one second portion is cropped while the at least one first portion is retained (Manzari: fig.10; cropping and video editing; col.124; lines 28-63; portable multi-function device 100 with landscape mode retain some portion of the image).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAYEZ A. BHUIYAN
Examiner
Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698